DISMISS and Opinion Filed Opinion filed September 18, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00132-CV

                 JEFFORY G. SNOWDEN, Appellant
                              V.
          BRIAN RAVKIND, TRACY EDMONDSON GAMBLE
      D/B/A FRISCO STRONG, AND MEGAN DEWOLFE, Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-02116-2018

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      Before the Court is appellant’s motion to dismiss the appeal because the

parties have settled their differences. Accordingly, we grant appellant’s motion and

dismiss the appeal with prejudice.




                                          /Bill Pedersen, III//
200132f.p05                               BILL PEDERSEN, III
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JEFFORY G. SNOWDEN, Appellant                On Appeal from the 366th Judicial
                                             District Court, Collin County, Texas
No. 05-20-00132-CV          V.               Trial Court Cause No. 366-02116-
                                             2018.
BRIAN RAVKIND, TRACY                         Opinion delivered by Justice
EDMONDSON GAMBLE D/B/A                       Pedersen, III. Justices Whitehill and
FRISCO STRONG, AND MEGAN                     Reichek participating.
DEWOLFE, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED with prejudice.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 18th day of September, 2020.




                                       –2–